Citation Nr: 1119307	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for headaches.

2.  The propriety of the severance of compensation under the provisions of 38 U.S.C.A. § 1151 for scars of the forehead and above the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to benefits under 38 U.S.C.A. § 1151 for headaches and granted benefits under section 1151 for scars of the forehead and above the right eye.  Moreover, in a September 2007 rating decision, the RO proposed to sever the Veteran's compensation for scars of the forehead and above his right eye.  A January 2008 rating decision subsequently finalized the severance of the Veteran's compensation for scars.  He has timely appeal those issues.

The Board notes that the Veteran initially requested a personal before a Decision Review Officer (DRO) at the RO.  Such was scheduled for February 2009.  However, the Veteran asked to reschedule.  Finally, after indicating on his October 2007 and March 2009 substantive appeals that he did not wish to have a hearing before a Veterans Law Judge, the Veteran withdrew his request for a hearing before a DRO in a September 2009 correspondence.  Thus, no further development is required in this regard.

The Veteran also filed a claim of service connection for headaches on a direct basis in his October 2007 substantive appeal.  The Board notes that the claim of  headaches on a direct service connection basis was considered and denied by the RO in a June 2009 rating decision, and no notice of disagreement with that decision was filed.  Thus, the Board's jurisdiction is limited to the theory of entitlement relating to section 1151 in this case.  See 38 C.F.R. § 20.200, 20.201 (2010).



FINDINGS OF FACT

1. While eating dinner at the VA Medical Center cafeteria during an inpatient stay, the Veteran was hit in the face with a drinking glass thrown by another VA patient.  

2.  At the immediate time of the incident in the VA Medical Center cafeteria in May 2002, the Veteran was not receiving medically-related supervision and therefore VA was not rendering hospital care when the third-party assault occurred.

3.  The Veteran had a pre-existing headache disorder prior to his admission to inpatient psychiatric treatment with VA in May 2002.

4.  The competent evidence of record does not demonstrate any additional headache disability-e.g. increased severity in the Veteran's pre-existing headache disorder-as a result of the May 2002 third-party assault which resulted in a head injury.

5.  VA was not aware of any imminent threat to the Veteran by the third-party patient who threw the drinking glass at him in May 2002 and such an attack was not a reasonably foreseeable event in the course of the Veteran's treatment with VA in May 2002.

6.  To the extent that any additional headache disorder was incurred, such additional disability was not proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault during the course of the Veteran's treatment in May 2002.

7.  The severance of the award of compensation under the provisions of 38 U.S.C.A. § 1151 for scarring of the forehead and above the right eye is proper because the facts on which award was granted are clearly and unmistakably erroneous based on the evidence of record, and such facts are undebatable in the record.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for headaches have not been met.  38 U.S.C.A. §§ 1151, 1310 (West 2002); 38 C.F.R. §§ 3.361 (2010).  

2.  The severance of the award for compensation under the provisions of 38 U.S.C.A. § 1151 for scars of the forehead and above the right eye was proper.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 5109A (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.301, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the issue of compensation under 38 U.S.C.A. § 1151 for headaches, the Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  In April 2003, the Veteran was sent a letter noting the division of responsibilities between VA and a claimant in developing an appeal.  It further stated that information as to what evidence was required to substantiate the claim under section 1151 was contained in an attached letter.  However, the Board notes that no such attached letter provided that information at that time.  That notwithstanding, the Veteran was sent a supplemental letter in May 2003 which did contain the elements necessary to substantiate a claim for service connection; though it failed to address the elements necessary to substantiate a claim for compensation under section 1151.  

Regardless of whether the Veteran received actual compliant notice in this case, the Board has determined that the lack of such notice is not prejudicial in this case because the Veteran had actual, personal knowledge of the elements needed to substantiate his claim under section 1151.  

In this case, the Veteran was personally aware of the claim elements that he needed to substantiate.  Such is specifically demonstrated in his April 2003 statement, in which he detailed his specific allegations of negligence on VA's part for the injuries he sustained during an incident between him and another patient at the VA Medical Center, and included reasoning as to why he believed VA had acted negligently.  Moreover, that statement also noted several injuries that he alleged were sustained during that incident, including severe headaches.  Moreover, the Veteran specifically argued in his October 2007 substantive appeal that he had headaches in service, which were increased in severity as a result of the head injury.  Such testimony relates directly to the need to demonstrate an additional disability as a result of the VA negligence he earlier alleged.  Finally, the Board specifically points out that the Veteran and his representative, an experienced Veteran's Service Organization, have referred numerous times to VA's Standard Operating Procedures (SOP's) in regards to the standard of reasonable care which is alleged that VA violated in this case, which specifically demonstrates actual knowledge of the specific standard of care pertinent to this case.

Therefore, in the present case, the notice error at issue did not affect the essential fairness of the adjudication.  Indeed, from the aggregate of the communications provided to the Veteran, a reasonable person should have been able to understand what evidence was necessary to substantiate the claim.  Furthermore, he was afforded the opportunity to present testimony in support of his claim, and in doing so he demonstrated actual knowledge of the elements needed to substantiate for his claim for compensation under 38 U.S.C.A. § 1151.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Also, in the instant case, the Board acknowledges that the Veteran was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies the Veteran's claims, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.

For all of the above reasons, it is determined that the Veteran had a meaningful opportunity to participate effectively in the processing of the claim.  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the Veteran.  Thus, no additional development is required with respect to the duty to notify.  

With respect to the duty to notify as it applies to the Veteran's claim of propriety of severance of compensation under the provisions of 38 U.S.C.A. § 1151 for scars involves a determination as to clear and unmistakable error (CUE), the VCAA is not for application.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).  

It is additionally noted that when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  As discussed in detail below, the Veteran was provided the appropriate due process in an October 2007 notification letter of the rating decision that proposed to sever the Veteran's compensation under 38 U.S.C.A. § 1151 for scars of the forehead and above the right eye, and the September 2007 rating decision provided a clear explanation concerning the reasons for proposed severance.  

Additionally, the Veteran claimed the scars at the same time he claimed compensation for his headaches.  He was provided the same notification letters for those scars as he was for headaches, specifically the April 2003 and May 2003 letters.  As noted above, the Veteran had actual knowledge of the elements necessary to establish entitlement to compensation under section 1151, the requisite knowledge which is the basis of both his headaches and scars claims.  Thus, the Veteran was aware of what was necessary to substantiate his claim, and was provided appropriate due process with regard to the need to submit evidence showing the severance should not take place.  As such, no prejudice exists in adjudicating the appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard, supra.  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record, including the April 2003 statement detailed above.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

While the Board acknowledges that the Veteran and his representative have specifically asked for a remand in this case in order to obtain VA's SOP's with regard to supervision of patients in common areas of a VA Medical Center, the Board finds that such a remand for additional development, to include obtaining those SOP's is not required in this case.  Indeed, VA has already obtained a medical opinion from the relevant VA Medical Center's Office of Chief of Staff, specifically from the VA Service Center Manager.  The Board notes that such an official from the VA Medical Center is presumed to know the relevant VA SOP's and that any opinion rendered would have been made with those SOP's in mind.  

Moreover, it is not permissible for the Board to determine whether the relevant standard of patient care was violated based on a reading of the SOPs, as such is in essence a medical determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Thus, as the medical opinion obtained from the Office of Chief of Staff is sufficient in this case, the Board finds that a remand in order to obtain the relevant SOP provision and then obtain a specific medical opinion in this case is not necessary, as such has already been obtained.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Background

The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A. § 1151 in December 2002.  In April 2003, he submitted a lengthy statement detailing his claim.  He indicated that while he was being treated at a VA Medical Center, he was "attacked" by another patient who was also being treated at that facility.  This other patient reportedly threw a drinking glass at him while he was in the dining facility.  The glass hit him in the right eye.  The Veteran specifically alleged "negligence [on the part of VA, which] included improper supervision of patients" because he alleged that an attendant "removed herself from her work space" in the cafeteria.  The Veteran further indicated that the aggressor patient had a history of prior incidents with other patients in the television room during the week preceding this incident.  The Veteran was unaware of whether any reports of such incidents were written up regarding those prior occasions.  He expressed his belief that the incident could have been avoided if this other patient had been separated from the general population of the ward.  The Veteran reported that he was currently suffering from poor vision, headaches, dizziness, soreness in his head and back, loss of memory and right eye area pain.  

The Board notes that scarring and headaches are the only claims before the Board at this time.

Again, the incident in question stems from the Veteran's inpatient psychiatric treatment at a VA Medical Center in May 2002.  The registered nurse who responded to the incident indicated in her treatment note that the Veteran was involved in an "altercation with another peer" and that he was "hit with a glass thrown by another [patient]."  The Veteran had a laceration over his right eye and was bleeding when the nurse approached him.  He continued to argue with the other patient as she approached, and then the Veteran fell over.  The nurse assisted the Veteran to the floor.  He initially did not respond to verbal stimuli, though his breathing was normal and even, with a normal pulse.  The Veteran finally responded and was assisted off the floor, where he attempted to resume his conversation with the other patient.  The nurse took the Veteran for evaluation where he was sutured.  He requested information on how to file charges against the other patient.  

The treating physician who performed the suturing wrote a treatment note indicating that the Veteran was sitting down when a glass was thrown at him by another patient.  The Veteran was hit by the glass around the right eye, and had a laceration over the right lateral brow, a small superficial hematoma and a small superficial scratch on his forehead.  He was sutured and did not demonstrate any photophobia or trouble opening his eyes.  There was a possibility of a small linear scar.

Earlier that day, the Veteran saw a VA psychologist regarding discharge from the facility and a switch to outpatient treatment.  He had become irate at that time, and was ranting and raving, cursing and shouting racial comments in a very threatening and intimidating manner.  He then began stating that people were out to kill him and voiced having suicidal thoughts at that time, though staff observations contradicted the Veteran's claims.  The Veteran subsequently indicated that he would leave in approximately 8 days, as discussed, and that he would "never go to another VA again."  

Additionally, prior VA treatment records-particularly from April 2002-noted that the Veteran was treated for migraine headaches prior to his admission for inpatient psychiatric treatment in May 2002.  In fact, a May 2002 psychiatry treatment note the day of the Veteran's admission for inpatient psychiatric treatment at VA indicated that the Veteran had a history of migraine headaches.  At that time, the Veteran also indicated that he had a problem with arguing with people, though he denied being physically hurtful of anyone.  The Veteran also underwent assessment of his migraine headaches at the time of his admission for inpatient treatment.

The Veteran underwent a VA examination for his headaches in August 2004, at which time the May 2002 incident was noted.  The Veteran reported worsening of his headaches since that head trauma.  The VA examiner noted that the Veteran had "24/7 mid-frontal headaches for over 25 years, worse recently, throbbing/aching."  The Veteran was diagnosed with "tension/vascular headaches-worse by history since above incident; lacerations secondary to above trauma."

Subsequent VA treatment records dated in June 2009 reflect a history of chronic headaches with allergic rhinitis.  At that time, the VA doctor stated that the Veteran's allergic rhinitis appeared to be playing a role in the Veteran's migraine headaches.  The headaches were better controlled in October 2009 after he started taking allergy medications and Zomig.  In March 2010, the VA doctor noted that a diagnosis of "migraine and rhinitis." 

In the Veteran's October 2007 substantive appeal, the Veteran stated that he should be service connected on a direct basis for his headaches because they began in military service.  He acknowledged that his headaches had pre-existed the incident in May 2002, noting that over the years his headaches had increased in severity.  He stated, however, that his complaint was that his headaches had increased in severity specifically because of his May 2002 head injury.  

Finally, VA obtained an August 2007 opinion from the VA Medical Center that had treated the Veteran in May 2002.  The Veterans Service Center Manager (VSCM), an official from the Office of the Chief of Staff for that VA Medical Center, addressed the Veteran's allegation that VA failed to properly supervise patients during his hospitalization in May 2002.  The VSCM noted the pertinent facts surrounding the incident.  He further noted the Veteran's extended history of tension and migraine headaches, including in-service treatment in 1977.  The VSCM concluded that the May 2002 incident that resulted in additional disability was not caused by VA's failure to exercise the degree of care that would be expected of a reasonable health care provider.  It was an event that was not reasonably foreseeable.  The examiner found that the health care provider should not be accountable of care provided.  The Veteran was vulnerable to hurt himself or others, and for others to hurt him, because of the symptoms related to his mental disorder diagnosis of schizophrenia paranoid-type.

The VSCM noted several incidents from 1995 to 2002 which involved the Veteran engaging in altercations with other patients, including an attempt to choke another patient in 1995.  The VSCM also noted several instances in the psychiatric treatment records where the Veteran endorsed paranoid thoughts that someone was out to get him, as well as instances where he threatened staff members.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In analyzing claims under 38 U.S.C.A. § 1151, it is important to note that the law underwent revision effective October 1, 1997.  In this case, the Veteran filed his section 1151 claim in December 2002.  Accordingly, the post-October 1, 1997 version of the law and regulation must be applied.  See VAOPGCPREC 40-97.  In pertinent part, the current version of 38 U.S.C. § 1151 reads as follows:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

Pursuant to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of section 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2010).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2),(3).

Again, after the additional disability element has been met, 38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  But see generally Brown v. Gardner, 513 U.S. 115 (1994) (for claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment).  Second, entitlement may be established on a showing of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  Proximate cause is that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the injury would not have occurred.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  An "intervening cause" is one that comes between the initial force or cause and the injury.  Black's Law Dictionary, 1225 (6th ed. 1990).

In establishing causation, it must be shown that (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Compensation under 38 U.S.C.A. § 1151 for Headaches

The Veteran is claiming entitlement to compensation under 38 U.S.C.A. § 1151.  He contends that VA was negligent in allowing an assault against him by a third-party patient.  As previously described, this third party threw a glass at the Veteran while he was in the cafeteria of the VA facility, causing head injury.  He was being treated on an inpatient basis at that time.  The Veteran has further asserted that he suffered an increase in severity of his pre-existing headache condition as a result of the incident.

The Board calls attention to Bartlett v. Shinseki, --- Vet. App. ----, 2011 WL 835129 (March 10, 2011), in which the United States Court of Appeals for Veterans Claims (Court) stated that not all third-party incidents can categorically be considered outside of the course of "hospital care," and that injuries from third-parties that were proximately caused by the negligent provision of VA hospital service to a hospital patient can serve as the basis of a claim for compensation under 38 U.S.C.A. § 1151.  See Bartlett at *6.  

In so concluding, the Court distinguished its prior holding in Mangham v. Shinseki, 23 Vet. App. 284 (2009), which held that witnessing a gun attack in a domiciliary cafeteria by a third-party, resulting in an acquired psychiatric disorder due to the attack, was not "hospital care" because domiciliary care is not a component of "hospital care" for purposes of section 1151.  See Mangham, 23 Vet. App. at 288.  Furthermore, in Bartlett, the Court stated that a determination of whether "hospital care" had been provided depended on a variety of factors, which is best considered by the Board in the first instance.  Such factors included: (a) the nature of the services; (b) the degree of VA control over patient freedom; (c) the mental and physical conditions of the patients; and, (d) the foreseeability of potential harms.  See Bartlett at *4.  

In the present case, the Board finds that VA was not engaged in the provision of hospital care when the Veteran was involved in his altercation in the cafeteria.  Therefore, the Veteran's claim falls outside the scope of section 1151.  In so finding, the Board will apply the guideposts provided by Bartlett.  

First, the Board notes that the Veteran was an inpatient at a VA Medical Center receiving psychiatric treatment.  However, at the time of the incident, he was eating lunch in a cafeteria.  The Board notes that while this was a psychiatric inpatient facility, it was not a lock-down facility or a facility which housed particularly dangerous individuals.  Rather, it was a run-of-the-mill VA Medical Center that engages in a variety of mental and other health services to a variety of different Veterans.  Because the facility saw a variety of veterans coming and going for various physical and mental ailments, it does not appear that there were specific restrictions placed on patient freedom at the VA Medical Center at issue in the case.  In fact, it does not appear that the Veteran was confined to any specific ward, wing or section of the VA Medical Center, or that he was confined to a part of the VA Medical Center that housed particularly dangerous patients known to be prone to violence.

Additionally, as this facility was a normal VA Medical Center, the physical and mental conditions of the veterans being treated therein necessarily varied.  Finally, it does not appear that any specific threats or pre-meditated attacks here were made known to the VA staff prior to the incident, and thus such was not imminently foreseeable in this case.  

In fact, the facts of the present case are quite analogous to those in Mangham, which found that such an incident in a domiciliary cafeteria involved no medically-related supervision of the veterans present at the time of the incident.  See Bartlett at *6, citing Mangham, 23 Vet. App. at 288.  Thus, such was considered to be outside the scope of "hospital care" contemplated by section 1151, and the claim in that case was denied as a matter of law.  See Mangham, 23 Vet. App at 288.  The Board specifically points out that the Veteran here was in a VA Medical Center cafeteria where he was staying on an inpatient basis, and that the cafeteria, which served a general population of individuals seeking various forms of treatment at VA, did not have any medically-related supervision.  Regardless of the Veteran's assertions that the supervisor in this case left the cafeteria unattended, such cafeteria supervisor would not have been administering medically-related supervision, per the case law discussed above.

Thus, the Board specifically finds that the Veteran's claim for compensation for headaches must be denied, as he was not receiving "hospital care" at the time of the incident in May 2002.  In this case, the Veteran was partaking in "domiciliary care" rather than "hospital care" at the time he sustained injury from a third party, and thus there was no medically-related supervision of the Veteran.  See Mangham, supra.  Accordingly, the Board must deny the Veteran's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).

However, even assuming arguendo that the Veteran was receiving hospital care for the purposes of section 1151, the Veteran's claim for compensation for headaches under the provisions of 38 U.S.C.A. § 1151 must still be denied.  Specifically, the Board finds that the Veteran did not incur an additional disability to his pre-existing headache condition as a result of the May 2002 altercation with another patient.  

The Board notes the Veteran's well-documented history of migraine headaches that pre-dated his admission to psychiatric inpatient treatment at the VA Medical Center in May 2002.  He freely admits such pre-existing history in correspondence on appeal, particularly his October 2007 substantive appeal, where he specifically argued that his headaches began in service.  Moreover, the record reflects treatment for such a disorder prior to the Veteran's admission, as well as at the time of admission to the psychiatric treatment program in May 2002.

The record further reflects that the Veteran claimed that since military service, his headaches had progressively worsened.  However, when receiving treatment for his laceration following the incident in the cafeteria, he did not complain of any headache.  Nor did he seek any such treatment during the remainder of his stay in May 2002.  Subsequent VA treatment records demonstrate that the Veteran's headache condition continued throughout the years.  

The Veteran specifically averred in his October 2007 substantive appeal that his headaches increased in severity as a result of the head injury he received in the altercation in May 2002.  The Board notes that the Veteran is competent to relate that, subjectively, he believes that his headache symptomatology increased after May 2002.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the Veteran is not credible as to that assertion.  Specifically, the Board he stated in his October 2007 substantive appeal that his headaches started in service and that they had increased over time.  The Veteran then averred in the very next sentence that his headaches increased in severity due to the head injury.  These statements would appear to be facially inconsistent.  

Additionally, the Board notes some significant inaccuracies in the Veteran's statements regarding the circumstances immediately following his being hit with the glass.  Specifically, he reported in his December 2002 statement, and reported to a VA examiner in August 2004, that he had fallen, hit his head, and lost consciousness.  However, the nurse's description of the events indicated that he began to fall backwards but was assisted to the ground.  There was no indication that he had lost consciousness, but instead it was noted that he initially did not respond to verbal stimuli, but blinked his eyes and then began to respond.

Thus, based on the above, the Veteran is not deemed a credible historian and thus his statements to the effect that his headaches worsened following the May 2002 attack in the cafeteria do not tend to establish aggravation of a preexisting disorder as a result of that event.

However, even assuming that the Veteran's statements were internally consistent and that there was subjective worsening of his headache disorder, the clinical evidence of record fails to demonstrate an increase in severity of headaches.  Indeed, the Veteran did not complain of any headache at the time of treatment in May 2002 or at any other time prior to discharge from his inpatient treatment.  

The Veteran has not asserted any new symptomatology with regard to his headaches disorder-merely that such has "increased in severity"-after the May 2002 incident that would demonstrate a potential of increased symptomatology; nor is he competent to render a medical opinion as to whether such a subjective increase in symptomatology extends beyond the normal progression of his headache disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Instead, the clinical evidence of record notes that the Veteran's headache symptomatology appears to be attributed to his nonservice-connected allergic rhinitis, as indicated by a VA examiner in June 2009.  Indeed, after receiving allergy medication and treatment, the Veteran's headaches improved in October 2009 and March 2010.  The Board specifically notes that no competent evidence of record demonstrates that the Veteran's headaches increased in severity as a result of the May 2002 incident, but rather demonstrate a potential relationship between the Veteran's allergies and his headache disorder.  

While the August 2004 VA examiner did state that the Veteran's headaches were worse since his head trauma, the Board notes that he did not describe any of the symptoms before and did not specifically explain how such had worsened since that head trauma.  Moreover, the description of the headaches was a constant throbbing and aching over the course of 25 years.  The Board further notes that the "head trauma" the Veteran described at that time of the August 2004 examination is exaggerated when compared to the May 2002 treatment notes.  Finally, the VA examiner gave no basis for his opinion that the disorder had worsened, instead stating that such was "worse by history."  The Board is cognizant that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  In this case, the Veteran gave an exaggerated lay history of trauma to his head during the May 2002 incident and that is what the VA examiner relied upon.  Thus, the Board does not find the mere writing of such in an "opinion," without an actual contemplation of symptomatology prior to and after the May 2002 incident, to be competent evidence as to any claimed increase in severity of headache symptomatology.  

Since such evidence is not competent, the Board gives the August 2004 VA examination report no probative weight as to the issue of whether there was an additional disability incurred as a result of the May 2002 incident.  Accordingly, the Board finds that as there is no additional headache disability as a result of the altercation that occurred in May 2002 with another patient, for the numerous reasons stated above.  

Again, however, even if the Board were to assume that the Veteran's headaches increased in severity after the May 2002 incident, the claim must still be denied because such was not an event that was reasonably forseeable by VA, nor was such the result of carelessness, negligence, lack of proper skill, error of judgment or other instance of fault on the part of VA in rendering hospital care.

The Board notes that the presumed additional disability in this case arises from a third-party assault on the Veteran in the cafeteria of a VA Medical Center.  The Veteran has averred specifically that VA was negligent in that the VA staff member who was supposed to be supervising the cafeteria left her position, and that as a result of a lack of supervision the Veteran was injured.  The Board does not find any negligence on the part of VA in this case, and finds that the Veteran's injuries were the result of an unforeseeable event, namely assault by a third-party.

The Board specifically points to the VSMC's opinion in this case.  Such opinion noted the incident, as well as the Veteran's contentions of negligence.  The opinion, however, concludes that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider in this instance.  Specifically, while the Veteran averred VA should have been on notice that the specific third-party patient in this case had altercations with other individuals in the preceding week, no specific reports are of record which note that VA was aware of such altercations.  In fact, while it appears that the Veteran knew of such altercations, he was unaware as to whether any reports were filed.  Nor does it appear that the Veteran specifically reported to VA the third-party patient's history of altercations prior to the May 2002 incident.

Moreover, the VSCM's opinion further stated that this event was not reasonably foreseeable, and noted that the Veteran was vulnerable to hurt himself and others, as well as to other hurting him, as a result of his psychiatric symptomatology.  While the Board acknowledges that there is some reasonable foreseeability of conflict and confrontation in such a setting as a psychiatric ward and in a cafeteria in general, it does not appear by the evidence of record that VA was aware that such a specific act as the incident described by the Veteran was going to occur imminently.  

The Board notes that it does not appear, and the Veteran does not allege, that he had a prior history of altercations with this third-party patient, nor does it appear that the Veteran informed VA of any imminent attack against him by this individual that VA failed to stop from occurring.  Without reasonable notice of any particularized threat of attack against the Veteran, it is simply too great a burden to find that VA should have expected and been specifically on alert for the incident that unfolded.  In this case, as soon as the altercation came to fruition, it appears that the nurse stepped in and assisted the Veteran in a reasonable manner, including helping him to the floor and rendering medical care.  No further injury to the Veteran occurred after the initial unforeseeable event of a third-party patient throwing a glass in the cafeteria.  

Thus, it appears that VA acted in a reasonable manner as the event occurred.  Appropriate actions were taken to separate the individuals and no further injury occurred.  Consequently, there was no negligence on the part of VA that was the proximate cause of the Veteran's presumed additional headache disability, and the injury was not a reasonably foreseeable event within the course of the Veteran's treatment at VA in May 2002.

In short, because VA acted in a reasonable manner after the foreseeability of this incident became apparent, and because the initial event-the throwing of a glass at the Veteran-was not a reasonably foreseeable component of the Veteran's treatment at VA, the Board finds that the VA was not careless, negligent, lacking in proper skill, erred in judgment, or was otherwise at fault in providing the Veteran's treatment in May 2002.  Accordingly, the Board finds that the Veteran's claim of compensation under the provisions of 38 U.S.C.A. § 1151 for headaches must be denied.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361; Sabonis, supra.

In the above paragraphs, the Board concluded that the incident in the cafeteria was not reasonably forseeable- and such finding bolstered the conclusion that there was no negligence or fault on the part of VA in this case.  The Board acknowledges that "an event not reasonably forseeable" is a basis for an award of benefits under 38 U.S.C.A. § 1151.  Again, however, that assumes additional disability, which has not been demonstrated here, and further assumes "VA hospital care," which is not the case here.  More fundamentally, however, the "event not reasonably forseeable," language is taken to mean events directed toward the claimant by VA, for which disclosures would be made.  For example, if VA were to perform surgery, certain negative results could occur, and such are foreseen, disclosed, and consented to by the patient.  By contrast, an "unforeseeable" outcome would not have been disclosed and consented to, enabling entitlement under 38 U.S.C.A. § 1151.  However, the facts of this case do not relate in any way to disclosures or consent, and indeed, the action that caused harm was perpetrated by a third party and not VA.  As such, the "event not reasonably forseeable" language, in this case, does not enable a grant of the benefits sought on appeal, despite the above finding that, from VA's perspective, the personal assault was unforeseeable.

Severance of Compensation under 38 U.S.C.A. § 1151 for Scars

Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it can be withdrawn, but only after certain procedural safeguards have been complied with and the Secretary overcomes a high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In effect, section 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned due to clear and unmistakable error.  

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  

Here, the record reflects that the Veteran received timely notice of the proposed severance of compensation under 38 U.S.C.A. § 1151 for scarring of the forehead and above the right eye in September 2007.  Such action was finalized in a January 2008 rating decision, effective April 1, 2008.  Thus, the procedural safeguards were properly accorded to the Veteran in this case.

However, in order to sever a grant of service connection, the VA must demonstrate not only that that VA has followed the applicable procedural safeguards, but that the grant was clearly and unmistakably erroneous.  The evidentiary standard for clear and unmistakable error (CUE) has been analyzed in a number of opinions by the United States Court of Appeals for Veterans Claims (Court).  Most of these address the appeals of claimants seeking a finding of CUE in a past denial of benefits.  However, the Court has held that the standard is equally applicable to VA where the issue is severance of service connection based on CUE.  Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  Baughman, supra.

The Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).  

Although the same standards that apply in a determination of CUE in a final decision are applied to a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

In this case, the severance of compensation under the provisions of 38 U.S.C.A. § 1151 for scars of the forehead and above the right eye is proper.  The scars the Veteran has been service connected for arise from the same incident in the cafeteria between the Veteran and another patient in May 2002, as described in relationship to the other claim on appeal.  Thus, the same reasons discussed above for denying the Veteran compensation for headaches are applicable to sever the erroneously service-connected scarring which resulted from that same incident.

In short, the Board notes that the Veteran was not engaged in "hospital care" at the time of the incident took place, but rather he was partaking in "domiciliary care" as part of his inpatient treatment program at the VA Medical Center.  The supervision he was under at that time was not medically-related in nature, but rather would have been that of a general security type of supervision.  Thus, the Veteran was not under "hospital care" at the time of the incident and thus, does not fit the scope of 38 U.S.C.A. § 1151.  

Additionally, while the Board acknowledges that the Veteran clearly has an additional disability (e.g. scarring) in this case, such disability was not proximately caused by the carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA.  In fact, as, explained in detail above, the incident resulting in the scars of the Veteran's forehead and above his right eye were the result of an event that was not reasonably foreseeable in the course of the Veteran's treatment at VA.  These facts are undebateable.  

Since the facts on which compensation under the provisions of 38 U.S.C.A. § 1151 for scarring of the forehead and above the right eye are clearly and unmistakably erroneous, the Board finds that the severance of that award of compensation was proper in this case.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.105(d); Damrel, supra.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to compensation for headaches under the provisions of 38 U.S.C.A. § 1151 is denied.

The severance of the award of compensation under the provisions of 38 U.S.C.A § 1151 for scars of the forehead and above the right eye was proper.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


